Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This Office Action is in response to the application filed on 01/31/2020.
Claims 1-20 are pending.

Priority
2. 	The Provisional Application No. 62/799,643, which was filed on 01/31/2019, was acknowledged and considered.

Information Disclosure Statement
3.	The information disclosure statement (IDS) filed on 01/31/2020 complies with the provisions of M.P.E.P. 609. The examiner has considered it.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Independent claims 1, 9 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
6.	Independent claims 1, 9 and 16 lack important steps (a) to (g) and thus the cited limitation, “n) repeating b)-f) for each data part of the plurality of data parts until each storage node stores at least one data part or at least one conflicted data part”, renders the claims vague and indefinite.
	Appropriate correction is recommended.

Pertinent Art
7.	Talukdar et al, US 20190238590, discloses chunking data for secure data storage across multiple cloud providers, wherein the process comprises: receiving, at the data storage system from a host computer, a file storage request pertaining to a file, the data storage system including at least a policy engine and a chunking engine; evaluating, by the policy engine, a storage policy of the data storage system to determine whether one or more cloud storage parameters of the multiple cloud storage providers conform to the storage policy; having determined that the one or more cloud storage parameters conform to the storage policy, generating, by the policy engine, one or more operating parameters of the chunking engine for implementing the storage policy, the one or more operating parameters specifying at least one chunk size; partitioning, by the chunking engine, the file into a plurality of chunks having the at least one chunk size; and transmitting the plurality of chunks having the at least one chunk size for storage across the multiple cloud storage providers.
Taylor et al, US 20130110778, discloses distributing data for a distributed filesystem across multiple cloud storage systems, wherein the process comprises: collectively managing the 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 





Hung Le
03/24/2022

/HUNG D LE/Primary Examiner, Art Unit 2161